ACCEPTED
                                                                                       01-15-00416-CR
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                12/21/2015 11:06:48 AM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK

      No. 01-15-00416-CR, No. 01-15-00417-CR, No. 01-15-00418-CR

                                        In the                         FILED IN
                                                                1st COURT OF APPEALS
                                  Court of Appeals                  HOUSTON, TEXAS
                                       For the                 12/21/2015 11:06:48 AM
                                First District of Texas         CHRISTOPHER A. PRINE
                                                                        Clerk
                                     At Houston

                            

                       No. 1353154, 1443321, 1443322
                            In the 228th District Court
                             Of Harris County, Texas

                            

                      TRAVIS MARCELLAUS EDWARDS
                                Appellant
                                   v.
                          THE STATE OF TEXAS
                                Appellee

                          
                     STATE’S MOTION FOR EXTENSION
                         OF TIME TO FILE BRIEF
                            

To the Honorable Court of Appeals:

      The State of Texas, pursuant to Texas Rules of Appellate Procedure 2 and

10.5, moves for an extension of time in which to file its appellate brief. The

following facts are relevant:

      1. The appellant was indicted for aggravated assault, aggravated
         robbery, and as a felon in possession of a firearm. Appellant pled not
         guilty, but a jury convicted him of all three offense, and the trial court
         sentenced him to 30 years on the aggravated assault and aggravated
   robbery, and 10 years on the possession of the weapon. Appellant
   filed timely notice of appeal.

2. Appellant filed an appellate brief on November 24, 2015.

3. The State’s appellate brief is due on December 28, 2015.

4. This is the State’s first request for an extension in this case.

5. The State requests an extension of time in which to file its brief, and
   the undersigned attorney believes that a brief will be filed on or
   before February 22, 2016. The undersigned requests a lengthier than
   usual extension for the reasons addressed below, and in hopes of
   avoiding any further extension requests.

6. The following facts are relied upon to show good cause for an
   extension of time to allow the State to file its brief:

      a. At present, the Harris County District Attorney’s Office
         employees 15 appellate prosecutors, but one on maternity leave
         and has no caseload, and another was recently hired and is
         currently handling a less intensive caseload as she transitions
         from acting as a trial prosecutor to working as an appellate
         prosecutor. Moreover, the Division Chief is unable to carry a
         full case load because of his administrative duties. Accordingly,
         the remaining members of the appellate division are currently
         assigned a caseload of approximately 68 active cases resulting
         in an average of 5.2 briefs per prosecutor.

      b. The attorney to whom this case is assigned has four
         outstanding briefs including this one.

      c. In the last 30 days the undersigned filed the following brief:
         Glover v. State, No. 14-15-00082-CR, Hurd v. State, No. 14-
         1500343-CR, Williams v. State, No. 14-15-00220-CR and In re
         N.T., No. 01-15-00970-CV. She will file a brief in Jones v. State,
         No. 01-15-00488-CR tomorrow. And she must begin and
         complete work on Cervantes v. State, No. 01-14-00875-CR
         before she can begin work on this brief.
           d. The workload of this prosecutor is not out of the ordinary in
              the appellate division of the Harris County District Attorney’s
              Office.

           e. In addition to its assignments in responding to appellate briefs,
              the appellate division of the Harris County District Attorney’s
              Office also answers questions from trial prosecutors. These
              questions frequently occur in the middle of or immediately
              before trial, and therefore other work must be put aside to
              answer these pressing questions. Harris County has 25
              Criminal District Courts and 15 County Criminal Courts at Law,
              and this particular prosecutor is tasked with answering
              questions related to Texas Code of Criminal Procedure article
              39.14 regarding discovery changes, is one of two prosecutors
              tasked with answering any juvenile law related questions, and
              answers questions from five felony courts, and the three
              juvenile courts.

           f. The Harris County District Attorney’s Office Appellate Division
              is experiencing a significant workload at present. Appellate
              prosecutors, including the undersigned attorney, are working as
              quickly as possible to complete as many briefs as possible while
              still addressing all the issues raised by appellants, as thoroughly
              as necessary to see that justice is done on each appeal. Because
              of the high workload per prosecutor, as well as the greater
              length and complexity of appeals being brought in this county, it
              often takes longer to process all of the assigned cases, and more
              cases require multiple extensions, or in this case a more lengthy
              extension, before the completion of the State’s brief.

WHEREFORE, the State prays that this Court will grant the requested

extension until February 22, 2016.
                                                   Respectfully submitted,

                                                   /s/ Jessica A. Caird

                                                   JESSICA A. CAIRD
                                                   Assistant District Attorney
                                                   Harris County, Texas
                                                   1201 Franklin, Suite 600
                                                   Houston, Texas 77002-1923
                                                   (713) 274-5826
                                                   caird_jessica@dao.hctx.net
                                                   TBC No. 24000608


                           CERTIFICATE OF SERVICE

      I certify that I have requested that efile.txcourts.gov electronically serve a

copy of this motion to:

      Daucie Schindler
      Assistant Public Defender
      1201 Franklin, 13th Floor
      Houston, TX 77002
      Daucie.schindler@pdo.hctx.net

                                                   /s/ Jessica A. Caird

                                                   Jessica A. Caird
                                                   Assistant District Attorney
                                                   Harris County, Texas
                                                   1201 Franklin, Suite 600
                                                   Houston, Texas 77002-1923
                                                   (713) 274-5826
                                                   caird_jessica@dao.hctx.net
                                                   TBC No. 24000608

Date: December 21, 2015